Citation Nr: 1001809	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-30 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1962 to August 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An October 2005 audiological examination revealed 
puretone averages of 60 for the right ear and 63 for the left 
ear, with speech recognition at 94 percent for the right ear 
and 84 percent for the left ear.

2.  A February 2008 audiological examination revealed 
puretone averages of 59 for the right ear and 68 for the left 
ear, with speech recognition at 86 percent for the right ear 
and 84 percent for the left ear.

3.  A May 2009 audiological examination revealed speech 
discrimination of 96 percent for the left ear and 92 percent 
for the right ear.  Moreover, the audiologist noted that the 
Veteran's hearing loss disability was essentially unchanged 
since his 2005 and 2008 evaluations.  

4.  Throughout the rating period on appeal, the Veteran has 
been assigned the maximum available 10 percent evaluation for 
his service-connected tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for tinnitus have not been met.  38 
U.S.C.A. §§ 1110, 1155, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.87, Diagnostic Code 6260 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

The Veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the Veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs) and treatment records from the San Antonio VA 
Medical Center (VAMC).  Further, the Veteran was afforded VA 
medical examinations in October 2005 and February 2008.  

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, Diagnostic Code (DC) 6100, which sets out the 
criteria for evaluating hearing impairment using pure tone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85, and there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Hearing loss disability evaluations range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, and as measured by puretone audiometric 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles 
per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory 
acuity levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  The 
rows in Table VI (38 C.F.R. § 4.85) represent nine categories 
of the percentage of discrimination based on the controlled 
speech discrimination test.  The columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the row 
appropriate for the percentage of discrimination and the 
column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the row appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the column appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 
2000, 3000, and 4000 Hz, is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

1.  Hearing Loss

Service connection for bilateral hearing loss was granted in 
the December 2005 rating decision that is the subject of this 
appeal.  The Veteran was awarded a 0 percent (non-
compensable) disability rating effective from August 11, 
2005, the date his claim for service connection was received.

The Board will examine the medical evidence pertinent to the 
rating period on appeal to determine whether a compensable 
rating for bilateral hearing loss is warranted.

The Veteran was afforded a VA examination in October 2005.  
An audiological examination revealed the following puretone 
thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
80
85
LEFT
30
30
45
85
90

On the basis of the findings shown above, the Veteran's 
puretone averages for the right and left ear were 60 and 63 
decibels, respectively.  Speech discrimination was 94 percent 
for the right ear, and 84 percent for the left ear.  None of 
the results from this test fell into one of the exceptional 
patterns in the regulations.  Application of Table VI results 
in an assignment of Roman Numeral II for the right ear, and 
Roman Numeral III for the left ear.  Subsequent application 
of Table VII results in a "0" percent or non-compensable 
evaluation under 38 C.F.R. § 4.85.  Accordingly, the results 
of that examination do not warrant entitlement to a 
compensable rating. 

Next, the Veteran submitted a November 2006 audiological 
examination report from McLean Audiology.  However, the 
puretone thresholds were recorded in graph form and were not 
interpreted.  Accordingly, the data is not in a format 
compatible with VA rating guidelines.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  Thus, the Board is unable to 
calculate a percent evaluation for hearing loss based upon 
these examination results. 

The Veteran was afforded another VA examination in February 
2008, which revealed the following puretone thresholds, in 
decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
80
85
LEFT
35
30
55
85
100




On the basis of the findings shown above, the Veteran's 
puretone averages for the right and left ear were 59 and 68 
decibels, respectively.  Speech discrimination was 86 percent 
for the right ear, and 84 percent for the left ear.  None of 
the results from this test fell into one of the exceptional 
patterns in the regulations.  Application of Table VI results 
in an assignment of Roman Numeral III for the right ear, and 
Roman Numeral III for the left ear.  Subsequent application 
of Table VII results in a "0" percent or non-compensable 
evaluation under 38 C.F.R. § 4.85.  Accordingly, the results 
of that examination do not warrant entitlement to a 
compensable rating. 
 
The records from the San Antonio VAMC include an audiological 
consultation note dated in May 2009.  The audiologist wrote 
that a hearing evaluation was conducted, but the notes do not 
include the numerical results from the test.  Moreover, it is 
indicated that the Veteran had been wearing hearing aids that 
were issued in November 2006, that he had mild to severe high 
frequency sensorineural hearing loss in the right ear, mild 
to profound hearing loss in the left ear, and that his 
hearing was essentially unchanged since the 2005 and 2008 
audiological evaluations.  Speech discrimination was noted to 
be 96 and 92 percent for the right and left ears, 
respectively.  The audiologist stated that due to the 
stability of the Veteran's hearing loss, he did not need to 
be seen annually, and recommended a re-evaluation in 2 or 3 
years.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for bilateral hearing loss, as the criteria for a compensable 
rating have not been met for the rating period on appeal. 

The Board has considered whether this case warrants referral 
to the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  The 
Court of Appeals for Veterans Claims has held that 
audiologists' reports as to the effects of hearing loss on 
occupational functioning and daily activities can support 
consideration of an extraschedular evaluation.  See Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).   However, the 
evidence does not reflect that the disability at issue 

has caused marked interference with employment (the evidence 
indicates the Veteran is retired), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not warranted. 

2.  Tinnitus
  
Service connection for tinnitus was granted in the December 
2005 rating decision that is the subject of this appeal.  The 
Veteran was awarded a 10 percent disability rating effective 
from October 31, 2005, the date of the VA examination that 
revealed his tinnitus disability.

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent evaluation for tinnitus pursuant to 
Diagnostic Code 6260.  A 10 percent evaluation represents the 
maximum available benefit for tinnitus under Diagnostic Code 
6260.  Accordingly, that code cannot serve as a basis for a 
higher evaluation.  

To the extent that the Veteran's request for a rating in 
excess of 10 percent for tinnitus can be construed as a 
request for assignment of separate 10 percent evaluations for 
each ear, the Board calls attention to Smith v. Nicholson, 19 
Vet. App. 63 (2005).  In that case, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the pre-1999 
and pre-June 13, 2003 versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed the CAVC decision to the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus cases affected by the Smith 
decision.

In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC had erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.

As noted, the Veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  There is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, or to otherwise award a rating in excess of 10 percent.  
Therefore, the Veteran's appeal in this regard must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


